Citation Nr: 1423241	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-47 262A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a cardiovascular disorder (previously characterized as heart disease), to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for neurological, psychiatric, and endocrine conditions, to include as due to herbicide exposure.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an effective date earlier than June 10, 2003, for the grant of a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.  

The current matter comes before the Board of Veterans' Appeals (Board) from rating decisions of two Regional Offices (ROs) of the Department of Veterans Affairs (VA).  A February 2008 (notice was sent in March 2008) rating decision of the Tiger Team at the RO in Cleveland, Ohio, found that new and material evidence had not been received to reopen service connection for hepatitis C.  Service connection additionally was denied for heart disease, for hearing loss, and for neurological, psychiatric, and endocrine conditions.  Finally, an earlier effective date for the grant of a TDIU was denied.  In a December 2010 rating decision, service connection for bilateral hearing loss and tinnitus was granted by the Veteran's home RO in Atlanta, Georgia.  Initial ratings of noncompensable and 10 percent were assigned respectively.  Following both rating decisions, The Veteran appealed each of the determinations made therein.

In August 2013, the Veteran testified before the undersigned at a hearing held at the Atlanta RO.  He submitted additional evidence at that time.  It is considered initially herein because a statement waiving his right to have the RO do so also was submitted.  38 C.F.R. § 20.1304(c).  Review of the Veteran's paper and electronic claims files shows that further additional evidence recently was procured.  There is no waiver for it, unlike above.  However, it is considered initially herein with respect to a cardiovascular disorder since service connection is granted.  Id.  It is inconsequential regarding service connection for neurological, psychiatric, and endocrine conditions as well as a higher initial rating for tinnitus and an earlier effective date for the grant of a TDIU as they are dismissed herein.  Service connection for hepatitis C, which has been added to this matter in light of the determination made herein regarding new and material evidence, and a higher initial rating for bilateral hearing loss finally are REMANDED herein.  Initial consideration by the RO or the Appeals Management Center (AMC) thus will occur in the future.  


FINDINGS OF FACT

1.  In August 2013, prior to the promulgation of this decision, the Veteran withdrew the appeal of entitlement to service connection for neurological, psychiatric, and endocrine conditions.

2.  In August 2013, prior to the promulgation of this decision, the Veteran withdrew the appeal of entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  In August 2013, prior to the promulgation of this decision, the Veteran withdrew the appeal of entitlement to an effective date earlier than June 10, 2003, for the grant of a TDIU.

4.  Evidence received following unappealed rating decisions dated in August 2003 and March 2004 which denied service connection for hepatitis C was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

5.  A link between the Veteran's cardiovascular disorder, diagnosed as coronary artery disease (CAD), and his herbicide exposure during service is presumed.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for neurological, psychiatric, and endocrine conditions have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than June 10, 2003, for the grant of a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The August 2003 and March 2004 rating decisions are final, but service connection for a skin disorder is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).

5.  The criteria for entitlement to service connection for CAD have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties as they relate to the Veteran's appeal is unnecessary, however.  The issues of entitlement to service connection for neurological, psychiatric, and endocrine conditions; entitlement to an initial rating in excess of 10 percent for tinnitus; and entitlement to an effective date earlier than June 10, 2003, for the grant of a TDIU are dismissed herein due to withdrawal.  No determinations are made, in other words.  With respect to issue of new and material evidence for hepatitis C, it is determined herein that such has been received so that entitlement to service connection is reopened.  The determination thus is favorable-as is the determination that service connection for a cardiovascular disorder, specifically CAD, which is being granted.  It follows that any duty to notify and/or the duty to assist errors committed were harmless.  It further follows that any errors made with respect to the August 2013 hearing were harmless.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Withdrawal

An appeal may be withdrawn as to any pending issue, some pending issues, or all pending issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, the withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(b).  It must include the name of the claimant, the name of the Veteran if the claimant is someone other than the Veteran, the VA file number, and a statement that the appeal is withdrawn partially or wholly.  Id.  Withdrawal may be made by the claimant or the claimant's representative.  38 C.F.R. § 20.204(a).  An appeal which fails to allege a specific error of fact or law finally may be dismissed by the Board.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.

In an August 2013 statement, the Veteran indicated that he wanted to withdraw the issue of service connection for neurological, psychiatric, and endocrine condition from appeal.  He indicated the same for the issues of a higher initial rating for tinnitus and an earlier effective date for the grant of a TDIU.  It contains the Veteran's printed name, signature, and VA file number.  The undersigned received it just before starting the contemporaneous hearing.  Reference indeed was made to it at the outset of the hearing, which accordingly was limited to the other issues comprising the Veteran's appeal.  The statement is dated months before this Board decision.  Withdrawal of the aforementioned issues from appeal based on it, in sum, is proper.  It follows that no allegation of any error of fact or law remains regarding these issues.  Accordingly, dismissal of them is warranted.
III.  New and Material Evidence to Reopen

An issue for which there is a final decision denying a claimed benefit shall be reopened and readjudicated if new and material evidence is received. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is evidence not previously submitted. Material evidence is evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit claimed. New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the benefit claimed. 38 C.F.R. § 3.156(a). The low threshold enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010). All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In an August 2003 rating decision, service connection for hepatitis C was denied.  That the Veteran had hepatitis C was acknowledged, but no evidence was found to link it to his service.  His service treatment records specifically were referenced for their lack of an indication of hepatitis C.  So was his failure to complete a hepatitis C questionnaire.  VA treatment records, though listed as considered, were not mentioned.  The Veteran was informed of the determination made and his appellate rights in a timely fashion.  As a result, he initiated an appeal later in August 2003.  Yet, he withdrew his appeal in November 2003, prior to any other action being taken on it.  The Veteran then filed a claim to reopen service connection for hepatitis C in December 2003.

The previous denial of service connection was confirmed and continued in a March 2004 rating decision (notice was sent in April 2004).  A March 2004 statement from the Veteran indicating that he was exposed to blood during service in the Republic of Vietnam (RVN) due to being a military policeman was acknowledged.  Yet, this was deemed not to be a risk factor or not to be a sufficient risk factor for hepatitis C.  VA treatment records, though listed as considered, were not mentioned.  Once again, the Veteran was informed of this determination and his appellate rights in a timely fashion.  He did not appeal, however.  No additional evidence concerning hepatitis C was received within the one year period following the March 2004 rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It, as well as the August 2003 rating decision, accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

Evidence regarding hepatitis C, in particular testimony from the Veteran at the August 2013 hearing, has been received since the August 2003 and March 2004 rating decisions. No consideration was given in either of these rating decisions to this evidence. Thus, it is new-and also is material because it relates to an unestablished fact necessary to substantiate service connection. A nexus between the Veteran's hepatitis C and his service had not been established as of August 2003 and March 2004, but there is an indication of a link now. He testified more specifically about his exposure to blood in the RVN, noting that he escorted convoys which sometimes involved handling wounded and cleaning vehicles that had been blown up. He testified as to an additional risk factor of possibly receiving a blood transfusion while being hospitalized for a week there. For the purpose of reopening, his credibility is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  

Given the aforementioned difference between previously and now, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's entitlement to service connection further has been raised by it.  Substantiation indeed may be achieved based on the previous evidence, the new and material evidence, and the evidence to be obtained on remand.  This latter evidence includes additional service treatment records and VA treatment records as well as any relevant private treatment records.  It also includes a VA medical examination complete with a VA medical opinion regarding whether, with all risk factors during service and following service taken into account, it is at least as likely as not that there is a nexus between the Veteran's hepatitis C and his service.  In sum, all requirements for reopening service connection for hepatitis C have been met.  Reopening thus is warranted.

IV.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).  Further, service connection may be established in additional ways for chronic diseases and diseases associated with herbicide exposure.  Cardiovascular-renal disease is chronic.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Ischemic heart disease is associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Manifestation of the same chronic disease during service and at any later date may be service connected unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection for chronic diseases as well as diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  There is a rebuttable presumption that the disease was incurred or aggravated during service even if this cannot be established.  38 C.F.R. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).  Certain requirements must be met, however.

Service must have been active duty for at least 90 days during a war period or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  For diseases associated with herbicide exposure, exposure during service is required.  It is presumed if there was service in the RVN between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  There lastly must be manifestation to a compensable degree within a particular time period.  This does not mean that there must be a diagnosis in that period but that there must be characteristic symptoms followed by diagnosis without unreasonable delay.  38 C.F.R. § 3.307(c).  This period is within one year from the date of discharge or release for cardiovascular-renal disease.  38 U.S.C.A. §§ 1101(3), 1112(a)(1)  38 C.F.R. §§ 3.307(a)(2-3), (c), 3.309(a).  It is any time after discharge or release for ischemic heart disease.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).
Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.  Here, the Veteran is service-connected for PTSD, for bilateral hearing loss, and for tinnitus.  

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics or its relationship to the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence on any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim for heart disease in July 2007.  He testified at the August 2013 hearing that he first was diagnosed with a heart problem by VA in approximately 1998.  Only a few VA treatment records dated during the late 1990's are available, and they do not address any such problem.  However, an available April 2002 VA treatment record includes a diagnosis of CAD.  This diagnosis has been repeated, to include around and subsequent to July 2007, in other available such records.  Finally, a VA physician indicated in an August 2013 disability benefits questionnaire (DBQ) that the Veteran has CAD.  He accordingly had and still has this cardiovascular disorder.

Ischemic heart disease means acute, subacute, and old myocardial infarction as well as stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  It also means atherosclerotic cardiovascular disease such as CAD, including coronary spasm, and coronary bypass surgery.  Id.  The Veteran's cardiovascular disorder of CAD thus qualifies as ischemic heart disease.  Indeed, it was indicated that he had ischemic heart disease at the aforementioned DBQ.  Service connection is therefore presumed to be due to herbicide exposure if there was active duty service for at least 90 days during a war period or after December 31, 1946, at least some of which was in the RVN between January 9, 1962, and May 7, 1975, and the CAD has been or is now manifested to a compensable degree.

With respect to service, it is reiterated that all of the Veteran's service from January 1968 to August 1970 was active duty.  It spanned over 90 days.  It indeed lasted for well over two years.  All of the Veteran's service was both during a period of war and after December 31, 1946.  Specifically, it was during the Vietnam era.  This era is defined as the war period beginning on February 28, 1961, for Veterans who served in the RVN and beginning on August 5, 1964, for Veterans who did not and ending regardless of RVN service on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Whether or not the Veteran served in the RVN thus does not matter in this regard since he began serving years after August 1964.  RVN service is crucial, however, to presuming that he had herbicide exposure during service.  The Veteran's DD214 and service personnel records confirm that he was stationed in the RVN from July 1969 to August 1970.  Additionally, he submitted pictures of himself while there with respect to another claim in November 1998.

The Veteran's CAD finally is now manifested to a compensable degree.  38 C.F.R. § 4.104 sets forth ratings for cardiovascular disorders.  Diagnostic Code 7005 of this regulation addresses arteriosclerotic heart disease (CAD).  The lowest compensable rating under any Diagnostic Code is 10 percent.  Diagnostic Code 7005 provides for such a rating if a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or if continuous medication is required.  The Veteran's August 2013 DBQ conveys that he can perform at the level of 13.4 METs.  However, it also conveys that the medications aspirin and atenolol are required.  Whether or not they are required continuously is not specified, but VA treatment records document that he has taken aspirin since at least April 2002 and has taken atenolol for quite some time as well.

Finally, there is nothing to rebut the presumption of service connection because of herbicide exposure during service.  No other cause for the Veteran's CAD has been confirmed or even suggested, for example.  All requirements, in sum, for presuming service connection to be due to herbicide exposure have been met.  Service connection for the Veteran's cardiovascular disorder, specifically CAD, accordingly is granted on this basis.  This determination renders it unnecessary to consider whether general service connection, service connection for a disease diagnosed after but incurred during service, service connection for a chronic disease based on chronicity or continuity of symptomatology, presumptive service connection for a chronic disease, and secondary service connection has been established.


ORDER

The appeal of entitlement to service connection for neurological, psychiatric, and endocrine conditions is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal of entitlement to an effective date earlier than June 10, 2003, for the grant of a TDIU is dismissed.

New and material evidence having been received, service connection for hepatitis C is reopened.  This issue is granted to this extent only.

Service connection for CAD is granted.
REMAND

Although the delay entailed by a remand is regrettable, the Board cannot yet adjudicate the Veteran's entitlement to service connection for hepatitis C or entitlement to an initial compensable rating for bilateral hearing loss.  Additional development for the purpose of obtaining more evidence is needed prior to adjudication by the Board.  This evidence is required to ensure that the Veteran is afforded every possible consideration concerning the aforementioned issues.  Indeed, it is reiterated that VA has a duty to assist him in substantiating the benefits claimed.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty, in essence, requires that VA assist him in procuring the required evidence.

I.  Records

VA must make reasonable efforts to procure relevant records to comply with the duty to assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts for records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of records not in government custody is discovered, the claimant must be asked either to submit them to VA or to provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of making an initial request for the records and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant must be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

As noted above, the Veteran served in the RVN from July 1969 to August 1970.  His service treatment records have been obtained by VA.  Yet, it appears that not all these records are available.  There are no treatment notes dated during the aforementioned period.  Indeed, there is hardly anything dated then.  A June 1970 entry shows that the Veteran was seen at a dental clinic.  The only other entries concern vaccinations he received.  Of further import is that service treatment records do not include records of inpatient treatment (clinicals).  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  However, the Veteran's August 2013 hearing testimony suggests that there may be such records.  He specifically recounts being hospitalized for a week in the RVN in 1969 and is uncertain whether or not he received a blood transfusion at that time.  An August 1998 hearing includes his testimony that this was in the fall or winter.  A request or requests for any outstanding service treatment records to include clinicals from when the Veteran was in the RVN, which could be pertinent, must be made.  He and his representative must be notified if doing so is unsuccessful.

Many VA treatment records have been obtained by VA.  Like it appears with service treatment records, not all VA treatment records are available.  The latest is dated in January 2014, but it is clear that the Veteran receives ongoing care from VA.  The earliest are dated in the late 1990's.  Yet, the Veteran testified that he was diagnosed with hepatitis C around 1993 by VA in either Portland, Oregon, or Vancouver, Washington.  There are no records from the Veterans Health Information Systems and Technology Architecture (VISTA) system despite it mentioned several times recently.  As such, a request or requests for any outstanding VA treatment records to include those in VISTA must be made.  They may be pertinent, and VA has constructive notice of them regardless of their pertinence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran shall be asked to identify the VA facilities where he has received treatment by the approximate dates of such treatment if necessary.  He and his representative must be notified if the aforementioned request is or the requests are unsuccessful.

At the August 2013 hearing, the Veteran testified that Dr. D.B. at Portland Adventist Hospital performed his 1993 neck surgery.  He recounted this physician stating at that time that his hepatitis C could be related to his service.  Private treatment records, to include hospital and surgical records, regarding this surgery therefore may be pertinent.  Further, several VA treatment records mention that the Veteran sees private physicians.  It was not indicated that they treat his hepatitis C or bilateral hearing loss, but there also is no indication that they do not do so.  It follows that treatment records from these physicians also could be pertinent.  The Veteran thus shall be afforded an opportunity to either submit any outstanding pertinent private treatment records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notification to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examinations and Opinions

The duty to assist additionally requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical examination and/or medical opinion is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between the aforementioned, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

As discussed above, the Veteran has hepatitis C.  Service medical records are silent with respect to hepatitis C.  Yet, outstanding service treatment records may still be obtained.  It further is undisputed that the Veteran served in the RVN.  A lay person with no medical background such as him is competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  He therefore is competent in recounting as set forth above that his duties in the RVN sometimes involved handling wounded and cleaning out vehicles that had been blown up.  The credibility of competent lay evidence is based on a variety of factors.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  At first glance, the Veteran is credible in addition to competent.  Indeed, his DD214 indicates that he was a military policeman.  It certainly is plausible that this would involve escorting convoys that occasionally came under attack with incidental duties when they were so attacked.
VA has not provided the Veteran with a medical examination or obtained a medical opinion regarding his hepatitis C.  In light of the above, he must be afforded the opportunity to appear for a VA examination complete with VA medical opinion.  Arrangements must be made in this regard.  To ensure that the VA medical opinion that is rendered is as thorough as possible, all recognized hepatitis C risk factors manifested by the Veteran before, during, and after service must be considered.  This includes, in addition to the above, that the Veteran may have received a blood transfusion during a weeklong hospitalization in the RVN.  It also includes his drug use and sexual activity during service as well as before and after service.  Service treatment records indicate that he contracted gonorrhea and used marijuana.  A May 1999 VA medical examination for PTSD shows that he also reported using opium, stimulants, and downers during service.  Finally, it includes that the Veteran apparently got tattoos after service, had surgery after service to include of the neck in 1993, and used marijuana, alcohol, Demerol, morphine, heroin, LSD, and primarily cocaine or crack cocaine after service.

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  It must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical examinations for increased rating claims further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

In December 2010, the Veteran underwent his only VA medical examination concerning bilateral hearing loss.  This examination, which was performed by QTC on contract from VA, is of considerable age as it was conducted well over three years ago.  Also, there are indications that the Veteran's bilateral hearing loss may have gotten worse since it was conducted.  The Veteran testified at the August 2013 hearing that he believes his hearing has gotten worse.  He described communication problems and right greater than left ear hearing problems.  At the VA medical examination, however, it was the left ear that was slightly worse than the right ear.  This examination may not be contemporaneous due to the combination of the passage of time and the potential worsening that has occurred therein.  The Veteran must be afforded the opportunity to appear for a current VA examination.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources for any outstanding service treatment records, to include clinicals, regarding the Veteran.  Of particular interest are those dated between July 1969 and August 1970 when he was in the RVN, to include a weeklong hospitalization in the fall to winter of 1969.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Also make as many requests as necessary to obtain all outstanding VA treatment records, to include those dated earlier than the late 1990's and those dated from January 2014 to present, regarding the Veteran.  Of particular interest in the former regard are those from Portland, Oregon, and Vancouver, Washington, dated around 1993.  If necessary, ask the Veteran to identify the facilities where he has received treatment by the approximate dates of such treatment.  Additionally, make as many requests as necessary to obtain all records regarding him in VISTA.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify him and his representative pursuant to established procedure.
3.  Ask the Veteran to submit treatment records, to include hospital and surgical records, regarding his 1993 neck surgery by private Dr. D.B. at Portland Adventist Hospital.  Ask him the same with respect to pertinent treatment records from any other private physician or facility.  Alternatively ask him to provide enough information to identify and locate such records along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  Following completion of all records development, arrange for a VA hepatologist or gastroenterologist to examine the Veteran regarding his diagnosed hepatitis C.  This examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran about his risk factors before, during, and after service.  Any tests and studies deemed necessary next shall be performed, the results of which shall be included in the report.  Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is attributable in any manner to his service.

A clear and full rationale (explanation) for this opinion must be provided by the examiner in the report.  This means that the conclusion reached must be supported.  As such, medical principles shall be discussed in detail by the examiner as they relate to the pertinent medical and lay (non-medical) evidence concerning all the Veteran's risk factors.  These include his exposure to blood from handling wounded and cleaning vehicles that had been blown up in the RVN; possibly receiving a blood transfusion while hospitalized for a week in the RVN; sexual activity before, during, and after service; tattoos apparently done after service; use of marijuana during and after service; use of opium, stimulants, and downers during service; use primarily of cocaine or crack cocaine but also of alcohol, Demerol, morphine, heroin, and LSD after service; and surgery after service to include of the neck in 1993.

If an opinion cannot be provided without speculation, the rationale shall include a thorough discussion of why.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced shall be provided by the examiner in or attached to the report.

5.  Also after completion of the directives set forth in paragraphs 1-3 above, arrange for the Veteran to undergo an appropriate VA examination of his service-connected bilateral hearing loss. The examiner shall review the paper and electronic claims files (documenting such in a report to be placed in one of those files) and shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment. A Maryland CNC controlled speech discrimination test and a pure tone audiometry test, shall be performed along with all other necessary tests.  The results shall be included in the report.

6.  Lastly, readjudicate the claims for service connection for hepatitis C and for an initial compensable rating for bilateral hearing loss.  If one or both determinations is less than fully favorable, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing for return to the Board.  

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit(s) claimed.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


